 

awe bene Sno mh A eg

ky OC P SDN ¥
BOC: MENT
ELECTRONICALLY FILER i

fig § oe .
"a

yi PME SC Ae NN ARNE NEE
mi Ped
Fase

 

 

 

 

 

UNITED STATES DISTRICT COURT IDOC & i
aeee 8 VE E TESLA T 42099) ¢ ‘

SOUTHERN DISTRICT OF NEW YORK =} DATE =| LETFEE 1 4 209 if

IN RE: MEMORANDUM DECISION

AND ORDER

TERRORIST ATTACKS ON

SEPTEMBER 11, 2001 03 MDL 1570 (GBD) (SN)

|e eee ee et ee ee ee ew ee ee ee xX

This document relates to:

Ashton et al yv. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)

Bauer et al v. al Qaeda Islamic Army, et al., 02 Civ. 7236 (GBD) (SN)

Burlingame vy. Bin Laden, et al., 02 Civ. 7230 (GBD) (SN)

Cheryl Rivelli, et al. V. Islamic Republic of Iran, 18 Civ. 11878 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge

On December 27, 2019, the Ashton and Bauer Plaintiffs moved this Court to issue
final judgments against the Islamic Republic of Iran and award solatium damages for the
losses suffered by certain non-immediate family members of victims killed in the September
11, 2001 terrorist attacks. (Ashton/Bauer Pl. Dayna Spordone’s Mot. for Partial Final J.
(the “Ashton/Bauer Motion”), ECF No. 5407.)! Subsequently, on January 3, 2020, the
Ashton Plaintiffs moved this Court to issue final judgments against the Islamic Republic of
Jran and award solatium damages for the losses suffered by additional non-immediate family
members of victims killed in the September 11, 2001 terrorist attacks. (The Ashton XVI
Wrongful Death Pls.’ Mot. for Final Js. (the “Ashton Motion”), ECF No. 5428.)

On December 26, 2019, the Burlingame Plaintiffs moved this Court to issue final

judgments against the Islamic Republic of Iran and award solatium damages for the losses

 

' All citations included herein refer to documents filed in the 9/1! multidistrict litigation docket. See
In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

1
suffered by certain non-immediate family members of victims killed in the September 11,
2001 terrorist attacks. (The Burlingame IX Wrongful Death Pls.’ Mot. For Partial Final Js.
(the “Burlingame Motion”), ECF No. 5402.)

On January 2, 2020, the Rivelli Plaintiffs moved this Court to issue final judgments
against the Islamic Republic of Iran and award solatium damages for the losses suffered by
certain non-immediate family members of victims killed in the September 11, 2001 terrorist
attacks. (The Rivelli Pls.” Notice of Mot. for Partial Final J. I] (Functional Equivalent), ECF
No. 5420.)

In each motion, Plaintiffs principally argue that the listed claimants* are the
“functional equivalents” of immediate family members of certain decedents. (See
Ashton/Bauer Motion at 6-10; Ashton Motion at 10-13; Burlingame Motion at 9-11; the
Rivelli Pls.” Mem. of Law in Supp. of Mot. for Partial Final J. I, ECF No. 5423, at 9-10.)
Before this Court is Magistrate Judge Sarah Netburn’s January 21, 2020 Report and
Recommendation (the “Report”), recommending that this Court grant in part and deny in
part Plaintiffs’ motions. (Report, ECF No. 5701, at 10.) This Court ADOPTS Magistrate
Judge Netburn’s Report, as it pertains to Plaintiffs Christopher Dowdell, William Dowdell,
Matthew Dowdell, Dayna Spordone, Christopher Michael Ruggieri, Phylicia Ruggieri,

Justin Sivin, and Donald Scauso.?

 

* Plaintiffs’ motions cover a total of nine claimants, all who are stepchildren of various individuals
killed in the September 11, 2001 terrorist attacks.

7 On January 22, 2020, Plaintiffs filed a letter requesting an extension of time to object to the Report,
(ECF No. 5717), which this Court granted on January 30, 2020, (ECF No. 5786). On February 7,
2020, Plaintiffs filed a second letter, clarifying that their request “pertained only to those plaintiffs
whose claims had been denied in their entirety.” (ECF No. 5880.) Therefore, at this time, this Court
will reserve judgment on Plaintiff Maxwell Sivin.

2

 

 
I. LEGAL STANDARDS

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The
Court must review de novo the portions of a magistrate judge’s report to which a party
properly objects. Jd. Portions of a magistrate judge’s report to which no or “merely
perfunctory” objections are made are reviewed for clear error. Edwards v. Fischer, 414
F, Supp. 2d 342, 34647 (S.D.N.Y. 2006) (citation omitted). Clear error is present only
when “upon review of the entire record, [the court is] left with the definite and firm
conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d
Cir. 2006) (citation omitted).

No party has filed any objections. Accordingly, this Court reviews the Report for

clear error.

Il. MAGISTRATE JUDGE NETBURN PROPERLY APPLIED THE FUNCTIONAL

EQUIVALENTS FRAMEWORK TO THE PLAINTIFFS

On July 30, 2012, Magistrate Judge Frank Maas established a framework to award
solatium damages to immediate family members of a September 11, 2001 decedent, which
this Court adopted on October 3, 2012. (R. & R. to the Honorable George B. Daniels, ECF
No. 2618, adopted by Mem. Decision and Order, ECF No. 2623.) This framework
specifically outlined the solatium awards for a decedent’s spouse, parent, child, and sibling,

and is as follows:

 

 

 

Relationship to Decedent Solatium Award
Spouse $12,500,000
Parent $8,500,000

 

 

 

 

 

 

 
 

 

Child $8,500,000

 

Sibling $4,250,000

 

 

 

 

(/d.) This Court later detailed a framework for granting solatium damages to non-immediate
family members of September 11, 2001 victims, which allows individuals to recover so long
as they are “functional equivalents” of immediate family members. (See Report at 1 (citing
Hoglan IT, R. & R. dated Oct. 14, 2016, ECF No. 3363, adopted by Mem. Decision and Order
dated Oct. 31, 2016, ECF No. 3384; Hoglan IV, R. & R. dated Aug. 8, 2017 (“Hoglan IV
Report”), ECF No. 3676, adopted by Mem. Decision and Order dated Nov. 17, 2017, ECF
No. 3795).)

A. The Report Properly Found That Christopher Dowdell, William Dowdell, Phylicia

Ruggieri, and Justin Sivin Are Functional Equivalents of Immediate Family

Members to the Decedents and Properly Limited the Amount of Damages to
Which They Are Entitled.

Magistrate Judge Netburn found that Christopher Dowdell, William Dowdell,
Phylicia Ruggieri, and Justin Sivin are each functional equivalents of immediate family
members to their respective stepparent. The Report recommends that the solatium damages
amount be reduced in each case to $4,250,000, as opposed to the $8,500,000 award typically
granted to functional equivalents of children or parents, in light of the fact that in each case,
the decedent did not marry the plaintiff's biological parent until after the plaintiff had passed

his or her early childhood years.* (Report at 2-4; 6-8.) This Court finds that Magistrate

 

* “Early childhood” is defined in the Hoglan IV Report as “roughly until the age of eight.” (Hoglan
IV Report at 13.) As described in the Report, Christopher Dowdell was 15 years old when the
decedent married his mother, William Dowdell was 13 years old when the decedent married his
mother, Phylicia Ruggieri was 11 years old when the decedent married her mother, and Justin Sivin
was 15 years old when the decedent married his mother. (Report at 2-4; 6-8.)

4

 

 

 
Judge Netburn did not act clearly erroneously in limiting the damages awards to Christopher
Dowdell, William Dowdell, Phylicia Ruggieri, and Justin Sivin.

B. The Report Properly Determined That the Remaining Plaintiffs Are Functional
Equivalents of Immediate Family Members to the Decedents.

Regarding the remaining individuals seeking solatium damages as functional
equivalents, the Report accurately describes and analyzes each relationship with the relevant
decedent, and properly finds that each Plaintiff is a functional equivalent of an immediate
family member. Magistrate Judge Netburn appropriately found that each Plaintiff is entitled
to the solatium damages amounts listed in Exhibit A. (Report at 4-6; 9-10.) Finally,
Magistrate Judge Netburn accurately found that “Plaintiffs should be awarded prejudgment
interest on these damages from September 11, 2001, through the date of judgment, at a rate

of 4.96 percent per annum, compounded annually.” (Ud. at 10.)

Ii. CONCLUSION

Plaintiffs’ Motion for Final Judgments, (ECF Nos. 5402, 5407, 5420, and 5428), are
GRANTED as they pertain to Plaintiffs Christopher Dowdell, William Dowdell, Matthew
Dowdell, Dayna Spordone, Christopher Michael Ruggieri, Phylicia Ruggieri, Justin Sivin,
and Donald Scauso. It is

ORDERED that the Plaintiffs identified in the attached Exhibit A are awarded
judgment for solatium damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96
percent per annum, all interest compounded annually over the same period; and it is

ORDERED that the Plaintiffs not appearing on Exhibit A and who were not

previously awarded damages may submit in later stages applications for solatium and/or

 

 

 
economic damages awards that may be approved on the same basis as currently approved
for those Plaintiffs appearing on Exhibit A or in prior filings.

The Clerk of Court is directed to close the motions for which this Court has not
granted extensions of time for plaintiffs to object in 03 MDL 1570, (ECF Nos. 5402, 5407,
and 5420), 02 Civ. 6977 (ECF No. 1136, 1140), 02 Civ. 7236 (ECF No. 58), 02 Civ. 7230

(ECF No. 88), and 18 Civ. 11878 (ECF No. 44), accordingly.

Dated: February 14, 2020 |
New York, New York |
SO ORDERED.

Seay. B Dowte

B. DANIELS
Cok tates District Judge

 

 

 

 
 

EXHIBIT A

 

 
 

  
 

  

 

 

 

 

 

 

 

 

 

 

 

 

“] Brian Magee Christopher Dowdell Stepchild $4,250,000
2 Brian Magee William Dowdell Stepchild $4,250,000
3 Brian Magee Matthew Dowdell Stepchild $8,500,000
4 Milton Bustillo Dayna Spordone Stepchild $8,500,000
5 Joseph Rivelli, Jr. Christopher Michael Stepchild $8,500,000

Ruggieri
Joseph Rivelli, Jr. Phylicia Ruggieri Stepchild $4,250,000
7 Joel Miller Justin Sivin Stepchild $4,250,000
9 Dennis Scauso Donald Scauso Stepchild $8,500,000

 

 

 

 

 
